Per Curiam,
This case is ruled against the defendant by Com. ex rel. v. Samuels et al., [163 Pa. 283,] in-which an opinion by our Brother Mitchell was filed on July 12th, last, holding that, by reason of its defective, title, the act of June 8, 1893, P. L. 393, under which defendant in this case claims title, was unconstitutional.
While the defendant, by taking this appeal, has availed himself of a re-argument of the constitutional question disposed of in the case above cited, we are very far from seeing our way clear to do anything else than adhere to the principle announced in that case. It therefore follows that there is no error in the judgment of the court below.
Judgment affirmed.